Title: To George Washington from Horatio Gates, 20 February 1782
From: Gates, Horatio
To: Washington, George


                  
                     Sir
                      20th February 1782
                  
                  Upon Your Excellencys return to Philadelphia, Colonel Tilghman acquainted Mr Clajon, that you had wrote to me in Virginia—as I have not received any acknowledgement of the Receipt of either of my Letters to Your Excellency of the 22th of May, & 7th of October Last, I should be wanting to myself not to acquaint you therewith;  The Season has been such, that we have not received any Letters or papers from Philadelphia, since the Second of January, and the approach of Summer renders it my Duty to declare to Your Excellency my readiness to Obey your Commands—By want of That Money, which alone is Current, I am Riveted to my Farm—Or, I should have been in Philadelphia this Winter, to have Demanded that Justice which, I now almost Despair of Obtaining.
                  Most Sincerely do I Congratulate Your Excellency upon the Glorious Capture of Earl Cornwallis, & His whole Army; & pray that it may prove a Happy Prelude to another Great Event, which, (If not already Finished) may Determine the War. with Great Respect I am Sir Your Excellencys most Obedient Humble Servant 
                  
                     Horatio Gates
                  
               